Citation Nr: 0528714	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-07 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic lumbosacral strain and sprain.

2.  Entitlement to an initial compensable rating for 
residuals of a medial collateral ligament injury of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1983 to June 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which confirmed and continued the 
veteran's initial disability ratings.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a Board hearing sitting at Washington, D.C. in 
July 2005 to present testimony on the issues on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file. 

The issue of entitlement to an initial rating in excess of 20 
percent for a lumbar spine disability is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The veteran will be notified if there is any further action 
to be taken on his part.  

FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
subjective complaints of pain.

2.  There is no evidence of limitation of motion due to 
degenerative changes, pain, weakness, or fatiguability.  

CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
medial collateral ligament injury of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held this 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for service connection for a left knee disability.  In this 
context, the Board notes that a substantially complete 
application was received in June 1999, prior to the enactment 
of the VCAA.  In March 2001, the RO granted service 
connection and assigned a noncompensable rating, with which 
the veteran filed a timely appeal.  Because the veteran 
raised the issue of an increased rating in his notice of 
disagreement, it is considered a down-stream issue in which 
VCAA notice generally is not required.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  However, during the course of the appeal, 
in July 2003, the RO provided such notice to the claimant 
regarding the VA's duties to notify and to assist.  

Specifically, the RO notified the veteran of information and 
evidence necessary to substantiate the claim for an increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to alert VA to any information or 
evidence that might be helpful to his claim.  In April 2004, 
the RO readjudicated the claim based on all the evidence, 
without taint from prior adjudications.  Therefore, the Board 
finds no prejudice in the fact that the initial RO denial of 
an increase pre-dated VCAA-compliant notice.  Accordingly, 
the Board finds that the content and timing of the July 2003 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for an increase in benefits for his 
knee disability.  All identified records relevant to his left 
knee have been secured.  The veteran has been adequately 
examined in conjunction with his claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for residuals of a medial 
collateral ligament injury of the left knee in March 2001, 
which were assigned a noncompensable evaluation under DC 
5257.   

Under the rating criteria for musculoskeletal disabilities, 
and particularly those referable to impairment of the knee, 
slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating.  Moderate recurrent subluxation 
or lateral instability is rated 20 percent, and severe 
recurrent knee subluxation or lateral instability warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, DC 5257.  

Knee disabilities are also rated based on limitation of 
motion under DC 5260 and DC 5261. 

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2005); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  This loss is that 
which is specifically due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, or due to weakness or fatiguability 
on motion.  Id.

The veteran's knee has been examined on several occasions 
during the course of the claims process.  Specifically, he 
has undergone VA examinations in November 2000, February 
2002, August 2003, and March 2005.  Also of record is a May 
2001 magnetic resonance imaging (MRI) scan of the left knee 
and an April 2005 x-ray of the same.

All examinations have consistently revealed full range of 
motion of the left knee.  Each has noted the absence of 
laxity, instability, and incoordination.  While the earlier 
exams are silent, the examinations in August 2003 and March 
2005 indicate there is no fatiguability upon repetitive range 
of motion testing.  Objective manifestations of pain have not 
been observed on any examination.  Diagnostic testing results 
have been normal.  In particular, the May 2001 MRI 
demonstrated that the ligaments were intact and had no tears.  
There was no edema, or bony abnormality.  The April 2005 x-
ray demonstrated no fracture or effusion.  

While the Board recognizes that the veteran likely continues 
to experience pain due to his service-connected disability, 
as he testified to credibly in his July 2005 hearing, there 
are no medical findings to support a compensable evaluation 
under the governing laws and regulations, to include the 
applicable diagnostic codes, and 38 C.F.R. § 4.59 and DeLuca 
v. Brown, supra.  In this instance, each of examiners has 
specifically ruled out limitation of function or motion in 
the veteran's knee due to any of the DeLuca criteria.  
Accordingly, a compensable rating, based on § 4.59 or 
otherwise, is not applicable. 

In deciding the veteran's claim, the Board also has 
considered the Court's determination in Fenderson v. West, 12 
Vet. App. 119 (1999) and whether he is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
In this case, there has been essentially no change in the 
severity of the veteran's knee disability during the course 
of the appeal.  Therefore, a staged rating is not 
appropriate.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to an initial compensable rating for residuals of 
a medial collateral ligament injury of the left knee is 
denied.


REMAND

In his July 2005 hearing before the undersigned, the veteran 
testified to having an increase in symptoms of his service-
connected back disability since his last VA examination in 
March 2005.  During the pendency of the veteran's appeal the 
regulations pertaining to the evaluation of spinal 
disabilities have twice been amended.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 
and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective 
September 26, 2003).  Although the veteran was informed of 
some of the changed criteria in the April 2004 supplemental 
statement of the case, he has not been informed of all the 
new criteria or medically evaluated under the new criteria.  
The agency of original jurisdiction has not had an 
opportunity to fully evaluate the veteran's back disability 
under the new criteria, because no adequate exam has been 
conducted.  The Board notes the March 2005 examination noted 
only the veteran's range of motion and failed to assess the 
severity of his neurological complaints, to include the 
established finding of left L5 radiculopathy.  See 
electromyograph (EMG) study dated in July 2002.  For these 
reasons, the Board must remand the claim to afford the 
veteran a sufficient examination.

The veteran also testified as to receiving treatment for his 
back disability through his employer prior to his retirement.  
Treatment reports that appear to be related to an accident 
while on the job, dated in May 2005, are of record.  The RO 
should request all other related employment records.  Also, 
the RO should ask the veteran if there are other private 
sources of treatment not already of record. 

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should contact the veteran to 
request that he execute a consent to release 
medical information in favor of the facility 
at which he received treatment through his 
employment, and any other private facility 
from which records have not already been 
retrieved.  Upon receiving the appropriate 
release(s), the RO should obtain any relevant 
records for the veteran for the period from 
August 1999 to April 2005.

3.  If the veteran is willing to report, the 
RO should arrange for a VA spine examination 
in order to assess the extent of his service-
connected chronic lumbosacral strain and 
sprain.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.

The examination should use the current spine 
examination worksheet, designed to address 
the revised rating criteria.  With respect to 
the veteran's orthopedic pathology, the 
examiner should identify and express an 
opinion as to the severity of any orthopedic 
manifestations (including decreased range of 
motion and the presence or absence of muscle 
spasm) of the veteran's lumbar spine 
disability.  The examiner should conduct all 
tests and studies deemed necessary, to 
include range of motion studies expressed in 
degrees and in relation to normal range of 
motion.  In rendering this opinion, the 
examiner should fully describe any pain, 
weakened movement, excess fatigability, and 
incoordination present in the low back.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of low 
back.  If the examiner is unable to provide 
the requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  

In addition, if possible, the examiner should 
state whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that require bed 
rest prescribed by a physician or treatment 
by a physician, and if so, the frequency and 
duration of those episodes.  

With respect to the veteran's neurological 
impairment, the examiner should also identify 
all neurological symptoms that are associated 
with the degenerative disc disease of the 
lumbar spine and express an opinion as to 
their severity. 

The examiner must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed.

4.  Thereafter, the RO should notify the 
veteran of all the new rating criteria, and 
readjudicate the issue on appeal.  The Board 
notes that the Schedule of Rating 
Disabilities pertaining to disabilities of 
the spine under 38 C.F.R. § 4.71a was amended 
and rewritten, effective during the veteran's 
appeal.  See 67 Fed. Reg. 54345-54349 (Aug. 
22, 2002) (effective September 23, 2002); and 
68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The RO 
should consider the amended schedular 
criteria in readjudicating the appeal.  If 
the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last statement 
of the case and which includes citation to 
the general rating schedule for disease and 
injuries of the spine adopted in 2003.  The 
veteran and his representative should be 
afforded the applicable time period in which 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JASON R. DAVITIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


